Citation Nr: 0722640	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-25 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1966 to August 1975 and from May 1976 to July 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Procedural history

Service connection for a right knee disorder was denied by 
the RO in an April 1987 rating decision, which the veteran 
did not appeal. 

In January 2001, the veteran filed to reopen the previously-
denied claim of entitlement to service connection for a right 
knee disorder.  At that time he also filed an initial claim 
of entitlement to service connection for a low back disorder.  
Both claims were denied in a July 2001 rating decision. 

In April 2002, the veteran submitted a statement in which he 
asked for "a compensable service-connected rating on my 
lower back and leg pain."  The claims were denied in the 
above-referenced October 2002 rating decision.  The veteran 
requested review by a decision review officer (DRO), who 
conducted a de novo review of the claims and confirmed the 
RO's findings in a June 2004 statement of the case (SOC). 

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in April 2007.  
The transcript of the hearing is associated with the 
veteran's claims folder.  At that time the veteran submitted 
evidence directly to the Board with a written waiver of 
initial consideration of such by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2006).

Clarification of the low back claim

The RO has considered the veteran's service connection claim 
for a low back disorder on the merits.  As detailed in the 
Introduction above, the veteran's initial claim for 
entitlement to service connection for a low back disorder was 
denied by the RO in a July 2001 rating action.  It appears 
that the RO construed the veteran's April 2002 statement as a 
notice of disagreement to the July 2001 rating decision, as 
it was received within one year of that decision.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.302 (2006).

The Board is not prepared to reach this conclusion.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  Review of the April 2002 statement reveals 
that it merely discussed recent Army National Guard service 
and medical records.  Crucially, that statement did not 
mention the July 2001 rating decision, and it did not in any 
way express a desire for appellate review.  See 38 C.F.R. § 
20.201 (2006).  Although cognizant of the fact that it must 
liberally construe statements from claimants, see EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991), the Board finds that 
the veteran's April 2002 statement was not properly construed 
by the RO.  That statement was not a notice of disagreement 
with respect to the July 2001 rating decision, since no 
disagreement therewith was in fact expressed by the veteran.  
See Brannon v. West, 12 Vet. App. 32 (1998) [although the 
Board must interpret an appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant].  Accordingly, both issues currently 
on appeal will be treated as claims to reopen, and have been 
characterized accordingly on the title page of this decision.



Issues not on appeal

In a May 2005 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for post 
traumatic stress disorder (PTSD), anxiety and 
Hepatitis C, and did not reopen the previously-denied claim 
of entitlement to service connection for depressive reaction.  
A subsequent February 2006 rating decision: continued the 
veteran's service-connected tinnitus and bilateral hearing 
loss at 10 percent and noncompensably disabling, 
respectively; confirmed the prior denial of entitlement to 
service connection for anxiety and PTSD; did not reopen the 
claim for entitlement to service connection for depression; 
and denied the veteran's claim for a total disability rating.  
To the Board's knowledge, the veteran has not disagreed with 
these decisions and they are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In July 2001, the RO denied the veteran's claim of 
entitlement to service connection for a low back disorder and 
did not reopen the previously-denied claim of entitlement to 
service connection for a right knee disorder.  A timely 
appeal as to those issues was not perfected.

2.  The evidence associated with the claims folder subsequent 
to RO's July 2001 rating decision is cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claims.  




CONCLUSIONS OF LAW

1.  The RO's July 2001 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  Since the July 2001 RO decision, new and material 
evidence has not been received to reopen the claims of 
entitlement to service connection for right knee and low back 
disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for right knee and low 
back disorders.  Implicit in his claim is the contention that 
new and material evidence which is sufficient to reopen the 
previously-denied claims has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

(the VCAA).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).
Once the claims are reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issues on appeal; the standard of review and duty to assist 
do not apply to the claims unless they are reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in a letter from the 
RO dated June 6, 2002, which specifically detailed the 
evidentiary requirements for service connection, including 
evidence of "a relationship between your current disability 
and an injury, disease, or event in service."  

With respect to notice to the veteran regarding new and 
material evidence, the June 2002 VCAA letter specifically 
explained that "service connection was denied as the 
evidence does not support occurrence of trauma or treatment 
during active duty; neither does the evidence support 
aggravation (worsening) of a known disability during 
service."  The Board further notes that the veteran was 
provided with specific notice as to what evidence would be 
material to his claims in a subsequent letter from the RO 
dated August 27, 2005, which stated that evidence sufficient 
to reopen the veteran's previously denied claims must be 
"new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  As such, the veteran was 
advised of the bases for the previous denial to determine 
what evidence would be new and material to reopen the claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
August 2005 VCAA letter.  Specifically, the veteran was 
advised in the August 2005 letter that VA is responsible for 
obtaining relevant records from any Federal agency, including 
service records, records from the Social Security 
Administration and VA treatment records.  With respect to 
private treatment records, the letter indicated VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran to 
complete this release so that VA could obtain these records 
on his behalf.  The letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we so can request it 
from the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in original].  
The veteran was also advised in the August 2005 letter that a 
VA examination would be scheduled if necessary to make a 
decision on his claims.

Finally, the Board notes that the August 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This request complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159 (b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  

The veteran was not initially provided notice of the VCAA 
prior to the adjudication of his claim, which was by rating 
decision in October 2002.  The Board is of course aware of 
the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the August 2005 VCAA letter and he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Moreover, it is 
clear that the veteran, who has been ably represented by his 
service organization in this case, was fully aware of what is 
required of him and of VA.  Indeed, during his April 2007 
Travel Board hearing he submitted additional evidence with a 
signed waiver of initial RO consideration.  Neither the 
veteran or his representative has pointed to any prejudice 
resulting from the timing of the VCAA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen previously denied claims of entitlement to 
service connection.  Because service connection claims are 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of those claims.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claims and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claims of entitlement to service connection 
were initially denied based on element (3), connection 
between the veteran's service and the claimed disabilities.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

With respect to elements (4) and (5), the veteran was 
provided notice as to degree of disability and effective date 
in a letter from the RO dated March 27, 2006.  The letter 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  With respect to 
effective date, the letter instructed the veteran that two 
factors were relevant in determining effective dates: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the veteran's claims.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned for the claims. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As noted in the Introduction, the veteran testified 
before the undersigned at the Atlanta RO in April 2007.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claims to reopen were 
initiated in April 2002, the claims will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's prior claims of entitlement to service 
connection were denied, in essence, because the record on 
appeal did not include evidence of a relationship between the 
veteran's right knee and low back disorders and his military 
service.

The July 2001 RO decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).  As explained above, the 
veteran's claims for service connection may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. § 
5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
July 2001) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether there is 
a medical nexus between the veteran's right knee and low back 
problems and his military service.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claims of 
entitlement to service connection for right knee and low back 
disorders has not been submitted.

The evidence added to the veteran's claims folder since that 
time consists of duplicate copies of a sworn statement and 
treatment records surrounding an April 2000 injury in the 
National Guard, additional records from the veteran's 
National Guard service, private treatment records, updated VA 
outpatient treatment records and the veteran's written 
statements and April 2007 hearing transcript.  [The Board 
notes in passing there is also a fee-basis VA examination 
report which is irrelevant to these claims to reopen.]

The records and statement from the April 2000 National Guard 
injury are cumulative and redundant of evidence already of 
record and are therefore not new.  

The recent private records and VA medical records document 
ongoing treatment for medical problems.  These records, along 
with the veteran's National Guard service records, do not 
indicate whether the veteran's current right knee and low 
back problems are a result of an in-service disease or 
injury.  As such, these medical records are not new and 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

With respect to the veteran's own statements and testimony to 
the effect that he has current right knee and low back 
disorders related to his military service, such evidence is 
cumulative and redundant of statements made prior to the July 
2001 decision and accordingly is not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran's right knee and 
low back disorders are medically related to his military 
service.  The evidence submitted subsequent to the July 2001 
denial of the veteran's claims is cumulative and redundant of 
the evidence of record at that time, and it therefore does 
not raise a reasonable possibility of substantiating the 
claims.  See 38 C.F.R. § 3.156(a) (2006).  Accordingly, new 
and material evidence has not been submitted, and the claims 
for entitlement to service connection for right knee and low 
back disorders are not reopened.  The benefits sought on 
appeal remain denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for a right knee disorder 
is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a low back disorder is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


